UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6055


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JIMMY BRICE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte.   Robert J. Conrad, Jr., District Judge.           (3:07-cr-00218-RJC-1;
3:16-cv-00246-RJC)


Submitted: April 29, 2019                                         Decided: May 9, 2019


Before GREGORY, Chief Judge, and KING and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Brice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Brice seeks to appeal the district court’s order denying his Fed. R. Civ. P.

60(b) motion, which was in substance a successive 28 U.S.C. § 2255 (2012) motion. The

order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Brice has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal.

       Additionally, we construe Brice’s notice of appeal and informal brief as an

application to file a second or successive § 2255 motion. United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003). In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either:

       (1) newly discovered evidence that . . . would be sufficient to establish by
       clear and convincing evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or

                                             2
      (2) a new rule of constitutional law, made retroactive to cases on collateral
      review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h). Brice’s claims do not satisfy either of these criteria. Therefore, we

deny authorization to file a successive § 2255 motion.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3